UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6173



WAYNE GENOVA,

                                              Plaintiff - Appellant,

          versus


MAJOR TALLEY, Jail Administrator; DR. FOX,
Jail Psychologist; MRS. KING, Mental Health
Worker,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-858)


Submitted:   July 16, 2004                 Decided:   August 10, 2004


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Genova, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wayne   Genova   appeals   the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West 2000) action for failure to

comply with the court’s order that he particularize his complaint.

Because the district court’s dismissal was without prejudice, it is

not appealable. See Domino Sugar Corp v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066 (4th Cir. 1993).   Accordingly, we deny the

motion for leave to appeal in forma pauperis and dismiss the

appeal. If he chooses, Genova may refile his complaint in district

court, being careful to be sufficiently particular in the details

of his claim to satisfy the district court’s prior order.

          We dispense with oral argument because the facts and

legal contentions are adequately addressed in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -